Simmons, C. J.

1. The accused being indicted as “J. S. C. Timber-lake,” a plea of misnomer alleging that “his name was not J. S. C. Timberlake, hut was and is J. C. S. Timberlake, that he has never been known or called by the name J. S. C. Timber-lake, but was always known and called by the name of J. C. S. Timberlake, and by no other name,” was properly stricken on demurrer. The transposition of the two intermediate initials was immaterial.
2. Where it does not appear that the accused in a criminal case demanded or was furnished with a list of the witnesses sworn before the grand jury, it does not follow that the names of the witnesses endorsed upon the indictment were all who testified before the grand jury in that case.
3. This being so, a plea in abatement filed in such case and merely alleging that certain persons whose, names were on the back of the indictment, and who testified before the grand jury, were not required to take the oath prescribed by law, but only sworn “to testify concerning such matters as should be inquired of them by the grand jury,” was insufficient in law for the reason that it did not negative the finding of the indictment upon the evidence of other witnesses to whom a lawful oath was duly administered. Judgment affirmed.